Citation Nr: 0807190	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Florida Hospital Heartland 
division in Sebring, Florida from January 22, 2005, through 
January 31, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of a Department of Veterans 
Affairs (VA) Medical Center that denied payment or 
reimbursement of medical expenses incurred at the Florida 
Hospital Heartland division in Sebring, Florida from January 
22, 2005 through January 31, 2005.


FINDINGS OF FACT

1.  The veteran has been in receipt of a 100 percent 
disability rating for service-connected schizophrenia since 
January 1988.  

2.  The veteran was involuntarily admitted for medical 
treatment for an acute exacerbation of schizophrenia at the 
Florida Hospital Heartland division in Sebring, Florida from 
January 22, 2005, through January 31, 2005.

3.  VA payment or reimbursement of the costs of the care from 
January 22, 2005, through January 31, 2005, was not 
authorized.

4.  The medical expenses incurred from January 22, 2005, 
through January 31, 2005, were incurred both as a result of 
medical emergency and because a VA or other government 
facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Florida Hospital 
Heartland division in Sebring, Florida from July 17, 2005, 
through July 20, 2005, have been met. 38 U.S.C.A. §§ 1703, 
1712, 1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 
17.120, 17.161 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2007); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2007).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran asserts that he should be reimbursed on the 
grounds that he received emergency treatment for a service-
connected disability and that no VA or other government 
facility was feasibly available during his period of 
treatment.  

The record reflects that the veteran had been missing for a 
period of approximately two days when he was found by the 
Florida State police to be driving at over 80 miles per hour 
on the wrong side of the road.  He struck another vehicle but 
physically was relatively unharmed.  Psychiatrically, 
however, he was observed to be very disorganized and to be 
experiencing ongoing auditory hallucinations.  His reality 
testing was impaired.  He was admitted as an involuntarily 
psychiatric patient to the Florida Hospital Heartland 
division in Sebring, Florida.  Upon admission, he was 
determined to be experiencing an acute exacerbation of 
schizophrenia.  His release was conditioned upon psychiatric 
evaluation and stabilization.  Records associated with his 
in-patient stay show that a January 27, 2005, court order 
extended his period of hospitalization in effort to attain 
further stabilization.

As the veteran has been in receipt of a 100 percent 
disability rating for his service-connected schizophrenia 
since January 1988, the fact that the treatment at issue 
was for a service-connected disability is not in dispute.  
The pertinent questions before the Board are thus whether 
the care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and whether VA 
or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  

Because the veteran was involuntarily admitted as a 
psychiatric patient following an automobile collision 
sustained as a result of driving at a speed in excess of 80 
miles per hour on the wrong side of the road, the Board 
finds that the care and services not previously authorized 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  At the 
time of his involuntary hospital admission, the veteran had 
been missing for a period of approximately two days, and 
was observed to be very disorganized and to be experiencing 
ongoing auditory hallucinations.  Had the veteran not been 
involuntarily admitted, it is likely that he would have 
subjected both himself and others to a danger of harm of 
life or health.  

The final remaining criterion is whether VA or other 
Federal facilities were not feasibly available.  Because 
the record reflects that at the time of the motor vehicle 
accident the closest VA facility which could provide for 
in-patient psychiatric care was located more than 188 miles 
from the location of the accident, the Board finds that a 
VA or other Federal facility was not feasibly available.  
The Board additionally finds that a VA or other Federal 
facility was not feasibly available because the veteran was 
involuntarily committed to the facility in question and 
that involuntary commitment was continued by court order as 
his condition had not stabilized.

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment at the Florida 
Hospital in Heartland, Florida from January 22, 2005 through 
January 31, 2005, because the preponderance of evidence shows 
that the treatment was for symptoms perceived to be so 
serious as to require immediate medical attention to avoid 
serious impairment and a VA facility was not feasibly 
available.  Therefore, the Board concludes that the veteran 
is eligible for reimbursement for treatment at the Florida 
Hospital in Heartland, Florida from January 22, 2005 through 
January 31, 2005, and the benefit sought on appeal is 
granted.  




Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.


ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment received in a non-VA facility from January 22, 
2005, through January 31, 2005 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


